This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree except as to the allowance *Page 620 
of attorney fees in the final decree which allowance is error under the holding in Brett v. First National Bank of Marianna,97 Fla. 284, 120 So. 554; it is, therefore, considered, ordered and decreed by the Court that the final decree be, and the same is hereby reversed in so far as it allows attorney fees, and said decrees are affirmed in all other respects.
WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND BROWN, J., dissent.